       Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 1 of 27




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

 IOU CENTRAL, INC., doing business *
 as IOU FINANCIAL, INC.,            *
                                    *
            Plaintiff,              *
                                    *
      v.                            *              1:20-CV-02109-ELR
                                    *
 LORENZO DOWNING, et al.,           *
                                    *
            Defendants.             *
                                    *
                               _________

                                  ORDER
                                  _________

       Presently before the Court are several matters. The Court’s rulings and

conclusions are set out below.

I.    Background

      This case stems from a dispute regarding an unpaid commercial loan. See

generally Am. Compl. [Doc. 14]. Plaintiff IOU Central, Inc. (“IOU”) is a Delaware

corporation with its principal place of business in Georgia. Id. ¶ 1. IOU issues

commercial loans to businesses, such as non-party Spartan Business & Technology

Services, Inc. (“Spartan”), a company run by Defendant Lorenzo Downing (or “Mr.

Downing”). Id. ¶¶ 4, 8–9. Mr. Downing and his wife, Defendant Joyce Downing
           Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 2 of 27




(individually, “Ms. Downing,” or together, the “Downing Defendants”), are both

named Defendants in this action and citizens of Virginia. See generally id.

         According to Plaintiff, Defendant Lorenzo Downing obtained a commercial

loan on behalf of Spartan for $108,000.00 on April 6, 2016, in exchange for a

Promissory Note and a guaranty agreement (the “Personal Guaranty”). Id. ¶ 9. The

Promissory Note and Personal Guaranty purportedly both contained a Georgia forum

selection clause and a choice-of-law provision stating Georgia law would govern the

agreements.1 Id. ¶¶ 9, 12. Further, Plaintiff claims the Promissory Note contained

a Security Agreement, encumbering the borrower’s property and assets as collateral

for the loan. Id. ¶ 10. Supposedly, IOU “would not have . . . advanced” the

commercial loan to Spartan and Defendant Lorenzo Downing had he not signed the

Personal Guaranty, which was intended to secure Plaintiff’s “interest in all property,

assets and proceeds of [the Downing Defendants],” including Defendant Joyce

Downing (who did not sign the loan documents). Id. ¶ 16.

         Almost a year after executing the Promissory Note, Spartan and Mr. Downing

defaulted on the commercial loan, which led IOU to initiate a civil action against

both parties in the Circuit Court for Prince George’s County of Maryland (the

“Maryland court”). Id. ¶ 20. As a result, IOU eventually obtained a consent

judgment (the “Maryland consent judgment”), requiring Spartan and Mr. Downing


1
    Plaintiff does not provide these documents as attachments. See generally Am. Compl.

                                                2
        Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 3 of 27




to pay $81,063.70 to IOU in principal and $21,812.74 in attorney’s fees. See id. ¶¶

21–27; [see also Doc. 14-1]. However, by the time the Maryland court issued the

consent judgment on March 19, 2018, Spartan had filed for Chapter 11 bankruptcy

(as of January 4, 2018). Am. Compl. ¶¶ 4, 27.

       Subsequently, Plaintiff alleges it was unable to collect any money pursuant to

the Maryland consent judgment. Id. ¶ 28. Further, Plaintiff claims Mr. Downing

then began “an unrelenting, frivolous battle to obstruct [the Maryland consent

judgment’s] enforcement, aided and abetted by” Defendant Damon Ward.2 Id.

       Plaintiff maintains Defendant Ward is an attorney from Minnesota and

Defendant Lorenzo Downing’s “long-time friend.” Id. ¶ 3. According to the

Amended Complaint, Defendant Ward “aided and abetted” Mr. Downing in evading

enforcement of the Maryland consent judgment during post-judgment discovery,

although Plaintiff concedes Mr. Downing was proceeding pro se at that stage. See

id. ¶¶ 28, 30. Moreover, Plaintiff alleges Defendant Ward “obtained pro-hac

admission in the [Maryland] [c]ase” during June 2019 to “frivolously obstruct

enforcement of the [Maryland] [c]onsent [j]udgment as to [Spartan] with other

lawyers hired to represent it, coordinating those acts with” Defendant Lorenzo

Downing. See id. ¶ 31.

2
  In addition, Plaintiff contends Mr. Downing’s appeal regarding the Maryland consent judgment
is ongoing in the Maryland courts, but that Mr. Downing previously attempted to vacate the
Maryland consent judgment by an unsuccessful motion filed with the Circuit Court for Fairfax
County, Virginia. Id. ¶ 30.

                                              3
        Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 4 of 27




      On February 26, 2019, Mr. Downing filed suit against IOU in this district,

collaterally attacking the Maryland consent judgment. See Downing v. IOU C., Inc.,

1:19-CV-929-MLB-JKL, 2019 WL 3502915 (N.D. Ga. May 29, 2019), adopted by,

1:19-CV-0929-SDG, 2020 WL 7409660 (N.D. Ga. Mar. 25, 2020). Mr. Downing

claimed the Maryland consent judgment was invalid because IOU allegedly forged

his signature on the Personal Guaranty. Id. ¶ 32. Judge Grimberg dismissed the case

with prejudice on March 25, 2020, finding Plaintiff’s claims to be barred by the

Rooker-Feldman doctrine. See id. ¶ 33; [see also Doc. 14-2].

      In the instant case, Plaintiff seeks to have this Court enforce the Maryland

consent judgment against the Downing Defendants, asserting they are “both liable

for IOU’s debt [the commercial loan.]” Am. Compl. ¶ 36. Additionally, Plaintiff

seeks relief against Defendant Ward for his purported participation in a “conspiracy”

with the Downing Defendants to obstruct the Maryland consent judgment and

defraud IOU. See id. ¶ 38.

II.   Procedural History

      Plaintiff initiated the present action on May 15, 2020, bringing claims against

the Downing Defendants and two (2) of their businesses not currently in bankruptcy

(Investment Group LLC and Bourbon Street Mall LLC).3 See generally Compl.

3
  According to the original Complaint, Defendant Lorenzo Downing is a member of both Tyrell
Investment Group LLC and Bourbon Street Mall LLC, while Defendant Joyce Downing is only a
member of Bourbon Street Mall LLC. See Compl. ¶¶ 2–3. As noted above, Spartan is currently
in bankruptcy and not a party to the instant matter. See id. ¶ 4; see also Am. Compl. ¶ 4.

                                            4
         Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 5 of 27




[Doc. 1]. On June 10, 2020, Defendants Lorenzo Downing, Joyce Downing, Tyrell

Investment Group LLC, and Bourbon Street Mall LLC moved to dismiss Plaintiff’s

Complaint for failure to state a claim (“first motion to dismiss”). [Doc. 10]. Thus,

pursuant to Local Rule 7.1, the deadline for Plaintiff to respond to the first motion

to dismiss was June 24, 2020. See LR 7.1(B) NDGa.

       On June 24, 2020 Plaintiff timely submitted a response to the first motion to

dismiss, which represented: “Plaintiff filed an Amended Complaint per Fed. R. Civ.

P. 15 [Doc. 13] . . . [t]herefore, the Complaint is due to be denied as moot.” [Doc. 13

at 1]. Although Plaintiff’s response brief cited to an Amended Complaint at docket

entry thirteen (13), at the time Plaintiff filed the response brief, it had not yet

submitted its Amended Complaint.4 [See Docs. 13, 14]. In fact, Plaintiff did not

submit the Amended Complaint until the next day—June 25, 2020. See Am. Compl.

While Plaintiff’s response brief misrepresented the status of the Amended

Complaint, the amendment was nonetheless timely.5                         See FED. R. CIV. P.

15(a)(1)(B).




4
  To prevent confusion, the Court clarifies that Plaintiff’s response to the first motion to dismiss is
the document located at docket entry thirteen (13). [Doc. 13]. Plaintiff’s Amended Complaint,
filed the day after the response brief, may be found at docket entry fourteen (14). [Doc. 14].
5
  Because Defendants filed their first motion to dismiss (pursuant to Rule 12(b)) on June 10, 2020,
Plaintiff could amend its Complaint as a matter of course until July 1, 2020. See FED. R. CIV. P.
15(a)(1)(B) (noting a plaintiff can file an amended complaint as a matter of course within twenty-
one (21) days after service of a motion filed under Rule 12(b), (e), or (f)).

                                                  5
          Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 6 of 27




         By its Amended Complaint, Plaintiff dropped its claims against Tyrell

Investment Group LLC and Bourbon Street Mall LLC and added Damon Ward as a

Defendant. See generally Am. Compl. ¶ 3. Accordingly, Plaintiff now brings the

following claims:

 Count                     Claim                 Alleged Against Defendant(s)
   I         Declaratory, Equitable, and        Defendant Lorenzo Downing
             Related Relief
    II       Breach of Fiduciary Duty,          Defendants Lorenzo Downing,
             Conversion, and Related Relief     Joyce Downing, and Damon Ward
   III       Equitable Lien/Equitable           Defendants Lorenzo Downing and
             Mortgage and Related Relief        Joyce Downing
   IV        Constructive Trust and Related     Defendants Lorenzo Downing,
             Relief                             Joyce Downing, and Damon Ward
    V        Attorney’s Fees and Related        Defendants Lorenzo Downing,
             Relief                             Joyce Downing, and Damon Ward

See generally id.

         On July 9, 2020, Defendants submitted their “Motion to Dismiss Amended

Complaint.” [Doc. 20]. Plaintiff filed its response brief one (1) day late on July 24,

2020. [See Doc. 22]; see also LR 7.1(B) NDGa. The same day, Plaintiff submitted

a “Motion for Acceptance of Response [DOC 22] as to Motion to Dismiss [DOC

20]”, requesting that the Court accept its untimely response. [Doc. 24]. Plaintiff

also filed a “Motion to Strike and/or Disregard Motion to Dismiss and Affidavits

[Doc. 20],” seeking to discard Defendants’ motion to dismiss the Amended

Complaint, or at least the attached Declarations of the Downing Defendants.

[Doc. 23]. In turn, Defendants filed a “Motion to Strike Plaintiff’s Response to

                                          6
        Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 7 of 27




Defendants’ Motion to Dismiss Amended Complaint” based on the untimeliness of

Plaintiff’s response brief. [Doc. 27].

       The above motions are all ripe for determination. Having set forth the relevant

background, the Court first addresses the preliminary pending motions in this case

before reaching Defendants’ motion to dismiss the Amended Complaint.

III.   Preliminary Matters [Docs. 10, 23, 24, 27]

       The Court begins by addressing the various pending motions surrounding the

instant motion to dismiss. First, the Court notes that when “[a]n amended pleading

supersedes the former pleading; the original pleading is abandoned by the

amendment, and is no longer a part of the pleader’s averments against his adversary.”

See Dresdner Bank AG v. M/V Olympia Voyager, 463 F.3d 1210, 1215 (11th Cir.

2006) (internal quotation marks and citation omitted). Thus, in light of Plaintiff’s

Amended Complaint, the Court denies as moot Defendants’ first motion to dismiss.

[Doc. 10].

       Second, as earlier referenced, Plaintiff submitted its response in opposition to

Defendants’ motion to dismiss the Amended Complaint one (1) day late. [See

Doc. 22]. Recognizing this procedural failure, Plaintiff submitted a “Motion for

Acceptance of Response [DOC 22] as to Motion to Dismiss [DOC 20].” [Doc. 24].

In response, Defendants filed a “Motion to Strike Plaintiff’s Response to

Defendants’ Motion to Dismiss Amended Complaint.” [Doc. 27]. While Plaintiff’s


                                           7
          Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 8 of 27




response brief was indeed untimely, this Court has a “strong preference for deciding

cases on the merits . . . whenever reasonably possible.” 6 See Perez v. Wells Fargo

N.A., 774 F.3d 1329, 1332 (11th Cir. 2014). Thus, the Court grants Plaintiff’s

“Motion for Acceptance of Response [DOC 22] as to Motion to Dismiss [DOC 20]”

[Doc. 24] and denies Defendants’ “Motion to Strike Plaintiff’s Response to

Defendants’ Motion to Dismiss Amended Complaint” [Doc. 27]. Accordingly, the

Court accepts Plaintiff’s response brief. [Doc. 22].

         Next, by its “Motion to Strike and/or Disregard Motion to Dismiss and

Affidavits [Doc. 20],” Plaintiff moves the Court to: (1) strike the Declarations of the

Downing Defendants attached to their motion to dismiss, or (2) strike the entirety of

the motion to dismiss. [See Doc. 23]. Regarding the Declaration of Lorenzo

Downing, Plaintiff specifically objects to the reference or inclusion of “inadmissible

settlement communications . . . in violation of FED. R. EVID. 408.” [Id. ¶ 11]. The

Court agrees that this inclusion of settlement communications by Defendants is

improper. Thus, the Court finds it appropriate to disregard the Declarations at this

stage.




6
  While “[t]he Court shares some of [Defendants’] frustration with [Plaintiff’s] continuing failure
to file responses—or, indeed, almost anything—in a timely fashion[,]” the Court nonetheless
retains its “strong preference for resolving matters on their merits, rather than on technicalities.”
See Pirelli Tire LLC v. Cronrath, 4:12-CV-0068-HLM, 2014 WL 12703280, at *1 (N.D. Ga. Apr.
1, 2014).

                                                 8
        Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 9 of 27




      As for Plaintiff’s motion to strike Defendants’ motion to dismiss, the only

argument Plaintiff offers in support is that Defendants’ motion failed to comply with

the formatting guidelines set forth by the Local Rules of this Court. [Id. ¶¶ 4–8].

“The Court, however, has discretion to waive [its] Local Rule[s].” Pirelli Tire, 2014

WL 12703280, at *1 (citing Fluor Intercontinental, Inc. v. IAP Worldwide Servs.,

Inc., 533 F. App’x 912, 922 n.35 (11th Cir. 2013)); accord Kynes v. PNC Mortg.,

Case No. 1:12-CV-4477-TWT, 2013 WL 4718294, at*6 (N.D. Ga. Aug. 30, 2013)

(same). The Court exercises that discretion here, and thus will not strike Defendants’

motion to dismiss.

      Accordingly, the Court grants in part and denies in part Plaintiff’s “Motion to

Strike and/or Disregard Motion to Dismiss and Affidavits [Doc. 20].” [Doc. 23].

Specifically, the Court grants Plaintiff’s motion to the extent the Court will disregard

the Declarations of the Downing Defendants at this stage; but denies Plaintiff’s

motion to the extent is seeks to strike the instant motion to dismiss. [Id.]

IV.   Defendants’ Motion to Dismiss Amended Complaint [Doc. 20]

      Having dispensed with these preliminary matters, the Court now proceeds to

its analysis of Defendants’ instant motion to dismiss. [Doc. 20]. Defendants move

to dismiss the Amended Complaint for three (3) reasons. First, they claim this Court

lacks subject matter jurisdiction pursuant to Rule 12(b)(1) as to Count I—

Declaratory, Equitable, and Related Relief against Defendant (alleged against


                                           9
       Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 10 of 27




Defendant Lorenzo Downing only). [Doc. 20-1 at 10–16]. Second, Defendants

argue the Court lacks personal jurisdiction over all Defendants pursuant to Rule

12(b)(2). [Id. at 1, 16–18]. Third, they contend Plaintiff fails to state a claim

pursuant to Rule 12(b)(6) in Count II—Breach of Fiduciary Duty, Conversion, and

Related    Relief   (alleged    against    all   Defendants);     Count    III—Equitable

Lien/Equitable Mortgage and Related Relief (alleged against the Downing

Defendants only); and Count IV— Constructive Trust and Related Relief (alleged

against all Defendants).7 [Id. at 18–25].

       As an initial matter, the Court notes that because “[a] court without personal

jurisdiction is powerless to take further action,” courts must rule on jurisdictional

issues before considering the merits of a complaint. Posner v. Essex Ins. Co., 178

F.3d 1209, 1214 n.6 (11th Cir. 1999) (“[A] court should decide a 12(b)(2) motion to

dismiss before a 12(b)(6) motion because a court without 12(b)(2) jurisdiction lacks

power to dismiss a complaint for failure to state a claim.”) (internal quotation

omitted and alteration adopted). Accordingly, the Court first considers Defendants’

contention that Plaintiff’s claims against them should be dismissed for lack of

personal jurisdiction. [See Doc. 20-1 at 16–18]. If the Court finds it lacks personal

jurisdiction over Defendants, the undersigned must dismiss Plaintiff’s claims against



7
  Additionally, Defendants argue that Plaintiff’s Count V—Attorney’s Fees and Related Relief
should fail because all its substantive claims are due to be dismissed. [Doc. 20-1 at 25].

                                            10
        Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 11 of 27




them. Accord Read v. Ulmer, 308 F.2d 915, 917 (5th Cir. 1962) (“It would seem

elementary that if the Court has no jurisdiction over a defendant, the defendant has

an unqualified right to have an order granting its motion to dismiss.”).8 The Court

sets forth the relevant legal standard and then addresses the merits of the Parties’

respective positions.

       A.      Legal Standard

       A plaintiff bears the initial burden of pleading sufficient facts to establish a

prima facie case of personal jurisdiction over a nonresident defendant. Diamond

Crystal Brands, Inc. v. Food Movers Int’l, Inc., 593 F.3d 1249, 1274 (11th Cir.

2010); see also Morris v. SSE, Inc., 843 F.2d 489, 492 (11th Cir. 1988) (“[T]he

plaintiff bears the burden of establishing a prima facie case of jurisdiction over the

movant, non-resident defendant.”). “A federal court sitting in diversity,” as here,

“undertakes a two-step inquiry in determining whether personal jurisdiction exists:

the exercise of jurisdiction must (1) be appropriate under the state long-arm statute

and (2) not violate the Due Process Clause of the Fourteenth Amendment to the

United States Constitution.” Diamond Crystal Brands, 593 F.3d at 1257–58 (internal

quotation marks omitted) (quoting United Techs. Corp. v. Mazer, 556 F.3d 1260,

1274 (11th Cir. 2009)). The Court must take care not to conflate these inquires


8
  Decisions by the former Fifth Circuit issued before October 1, 1981, are binding as precedent in
the Eleventh Circuit. See Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1207 (11th Cir.
1981) (en banc).

                                               11
       Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 12 of 27




because Georgia’s long-arm statute does not provide jurisdiction that is coextensive

with due process. Id. at 1259. Instead, the long-arm statute “imposes independent

obligations that a plaintiff must establish for the exercise of personal jurisdiction that

are distinct from the demands of procedural due process.” Id.

        The Georgia long-arm statute provides that a court may exercise personal

jurisdiction over a nonresident defendant who:

             (1) Transacts any business within the state;

             (2) Commits a tortious act or omission within this state,
                 except as to a cause of action for defamation of
                 character arising from the act;

             (3) Commits a tortious injury in this state caused by an act
                 or omission outside this state if the tort-feasor
                 regularly does or solicits business, or engages in any
                 other persistent course of conduct, or derives
                 substantial revenue from goods used or consumed or
                 services rendered in this state;

See O.C.G.A. § 9-10-91(1)–(3). The Georgia long-arm statute contemplates “two

kinds of personal jurisdiction [over individual defendants]—specific and general.”

Sarvint Techs., Inc. v. Omsignal, Inc., 161 F. Supp. 3d 1250, 1258 (N.D. Ga. 2015).

As this district has observed:

      O.C.G.A. § 9-10-91(1) creates specific jurisdiction, which “arises out
      of” or “relates to” the cause of action and may exist “even if [the
      nonresident defendant’s] contacts [with the forum state] are isolated
      and sporadic.” [LSI Indus. Inc. v. Hubbell Lighting, Inc., 232 F.3d
      1369, 1375 (Fed. Cir. 2000)] (quoting Burger King Corp. v. Rudzewicz,
      471 U.S. 462, 472–73 (1985)). By contrast, “[g]eneral jurisdiction
      arises when a defendant maintains continuous and systematic contacts

                                           12
       Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 13 of 27




      with the forum state” and permits the exercise of personal jurisdiction
      over a defendant “even when the cause of action has no relation to those
      contacts.” Id. (quoting Helicopteros Nacionales de Colombia, S.A. v.
      Hall, 466 U.S. 408, 414–16 (1984)).

Id. (internal punctuation omitted).

      If the Georgia long-arm statute authorizes personal jurisdiction over a

defendant, the Court proceeds to the due process component of the jurisdictional

analysis. “The Due Process Clause protects an individual’s liberty interest in not

being subject to binding judgments imposed by foreign sovereigns.” Diamond

Crystal Brands, 593 F.3d at 1267. “Due process requires that (1) a nonresident

defendant has certain minimum contacts with the forum state and (2) the exercise of

jurisdiction does not offend ‘traditional notions of fair play and substantial justice.’”

Thomas v. Strange Engr., Inc., CV 111-074, 2012 WL 993244, at *5 (S.D. Ga. Mar.

22, 2012) (citing Diamond Crystal Brands, 593 F.3d at 1267).

      With these standards in mind, the Court now turns to the Parties’ arguments

regarding personal jurisdiction.

      B.     Discussion

      As a preliminary matter, the Court finds it necessary to dispel any ambiguity

regarding which Defendants assert objections to personal jurisdiction. Importantly,

“[u]nder FED. R. CIV. P. 12(h)(1), a party is deemed to have waived any objection to

personal jurisdiction . . . if the party makes a pre-answer motion under Rule 12 and

fails to include such objections in that motion.” Pardazi v. Cullman Med. Ctr., 896

                                           13
        Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 14 of 27




F.2d 1313, 1317 (11th Cir. 1990) (internal citation omitted). Further, a plaintiff must

have notice of a defendant’s objection to personal jurisdiction so that it can address

the objection. Cf. Bledsoe-Colvin v. Alexander, 127 F. Supp. 2d 1326, 1328 (M.D.

Ala. 2001) (“Although failure to object to personal jurisdiction can waive the

defense, in the absence of a waiver, a district court may raise the issue on its own

motion so long as the parties are given notice to address it.”) (internal citations

omitted).

       In the matter at hand, based on the content of Defendants’ motion to dismiss,

as well as the substance Plaintiff’s response, the Court discerns that the issue of

personal jurisdiction as to all Defendants has been raised, briefed, and is ripe for

determination.9 [See Docs. 20-1 at 16–18; 22 at 8–13]. Accordingly, the Court

proceeds with its analysis of the Parties’ arguments regarding personal jurisdiction

as to each of the three (3) Defendants, beginning with Defendant Joyce Downing.




9
  The Court notes that the styling of Defendants’ motion is potentially confusing. Specifically, the
section of Defendants’ brief on personal jurisdiction bears two (2) different titles. [Doc. 20-1 at
1, 16]. In the motion’s table of contents, the section title is “Dismissal Pursuant to Rule 12(b)(2)
is Appropriate Because This Court Lacks Personal Jurisdiction Over Joyce Downing and Damon
Ward;” but within the text of the brief, the section title is “Dismissal Pursuant to Rule 12(b)(2) is
Appropriate Because This Court Lacks Personal Jurisdiction Over Joyce Downing.” [See id.]
(emphasis added). While neither of these section headings include Defendant Lorenzo Downing,
the text of the brief includes substantive arguments that this Court lacks personal jurisdiction over
him. [See id. at 17–18]. Further, Plaintiff’s response makes clear IOU is on notice that all
Defendants assert lack of personal jurisdiction because it makes arguments in rebuttal regarding
all three (3) Defendants. [See Doc. 22 at 8–13].

                                                 14
        Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 15 of 27




               1.     Personal Jurisdiction as to Defendant Joyce Downing

       In their motion to dismiss, Defendants argue this Court lacks personal

jurisdiction over Defendant Joyce Downing.               [Doc. 20-1 at 16–18]. Because

Plaintiff bears the burden of pleading sufficient facts to establish a prima facie case

of personal jurisdiction over a nonresident defendant, the Court first examines

Plaintiff’s allegations in the Amended Complaint. See Diamond Crystal Brands,

593 F.3d at 1274.

       Plaintiff alleges Defendant Joyce Downing is subject to personal jurisdiction

in this Court for reasons stemming from her relationship to her husband, Defendant

Lorenzo Downing.10 In fact, other than vaguely asserting Ms. Downing benefitted

from supposedly wrongfully-obtained funds secured by Mr. Downing through the

commercial loan for Spartan, it is unclear upon what basis Plaintiff claims this Court

may exercise personal jurisdiction. See Am. Compl. ¶ 6.

       First, Plaintiff proffers that Defendant Joyce Downing transacted business in

Georgia “personally or through her agent(s)” by obtaining the commercial loan for

Spartan. See id. Upon review, the Court disagrees with Plaintiff’s characterization

of Defendant Joyce Downing’s actions. It is undisputed that Defendant Joyce

Downing did not sign any documents related to the commercial loan—only


10
   The allegations in the Amended Complaint regarding personal jurisdiction are directed toward
all Defendants generally, without any specificity, although (as the Court explains herein) many of
the allegations can only apply to Defendant Lorenzo Downing. E.g., Am. Compl. ¶ 6.

                                               15
        Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 16 of 27




Defendant Lorenzo Downing signed them.11 See id. ¶¶ 8–9. Additionally, Plaintiff

makes no factual allegations to support the existence of an agency relationship

between Ms. Downing and her husband. See generally id.; see also J’Carpc, LLC v.

Wilkins, 545 F. Supp. 2d 1330, 1337 (N.D. Ga. 2008) (“‘In order that acts of an

agent be binding on his alleged principal, a principal and agent relationship must be

proved and it must be established that the agent acted within the scope of his

authority.’”) (quoting Anaya v. Coello, 279 Ga. App. 578, 580 (2006)) (alterations

adopted). Therefore, Plaintiff’s allegations do not establish that Defendant Joyce

Downing transacted any business within Georgia. See O.C.G.A. § 9-10-91(1).

       Next, Plaintiff contends Defendant Joyce Downing is subject to personal

jurisdiction because of supposed “tortious acts or omissions” she either

“committed[] or conspired to commit . . . with the intent to injure IOU in Georgia.”

See Am. Compl. ¶ 6. Even taking all of Plaintiff’s allegations in the Amended

Complaint as true, as the Court must at this stage, none of these allegations establish

that Ms. Downing took any action in relation to the commercial loan at the heart of

this dispute or any of the subsequent disagreements (or legal actions) between IOU




11
  For this same reason, the Court finds Plaintiff’s allegation that Defendant Joyce Downing
purportedly “consented to personal jurisdiction” in Georgia by virtue of any of the documents her
husband signed to be without merit. See Am. Compl. ¶ 6.

                                               16
        Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 17 of 27




and Mr. Downing.12 See generally id. Therefore, Plaintiff’s allegations do not

support personal jurisdiction on the basis that Defendant Joyce Downing committed

a tortious act or omission within the state. See O.C.G.A. § 9-10-91(2). Neither do

Plaintiff’s allegations connect Ms. Downing to any tortious injury Plaintiff claims to

have suffered. See O.C.G.A. § 9-10-91(3).

       For these reasons, none of Plaintiff’s allegations against Defendant Joyce

Downing meet the initial burden imposed by Georgia’s long-arm statute. See

Diamond Crystal Brands, 593 F.3d at 1257 (“A plaintiff seeking the exercise of

personal jurisdiction over a nonresident defendant bears the initial burden of alleging

in the complaint sufficient facts to make out a prima facie case of jurisdiction.”)

(internal citation omitted). “Because Plaintiff has failed to prove the existence of

personal jurisdiction under Georgia’s long-arm statute, the Court does not need to

decide whether the exercise of jurisdiction . . . would be proper under the Due

Process Clause.” FisherBroyles, LLP v. Juris L. Group, 1:14-CV-1101-WSD, 2015

WL 630436, at *6 (N.D. Ga. Feb. 12, 2015) (alteration adopted and internal

quotation omitted).




12
   The Court notes that Defendant Joyce Downing was not a party to the prior lawsuit Lorenzo
Downing initiated against IOU in this district. See Downing, 2019 WL 3502915, adopted by, 2020
WL 7409660 (listing “Lorenzo Downing, Individually” as the sole plaintiff). Therefore, the Court
rejects Plaintiff’s contention that Ms. Downing “consented to” personal jurisdiction in Georgia
because of that action. See Am. Compl. ¶ 6.

                                              17
        Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 18 of 27




       Thus, the Court grants Defendants’ motion to dismiss regarding lack of

personal jurisdiction as to Defendant Joyce Downing and dismisses Plaintiff’s

claims against her. [Doc. 20].

               2.      Personal Jurisdiction as to Defendant Lorenzo Downing

       Next, Defendants move to dismiss Plaintiff’s claims against Defendant

Lorenzo Downing for lack of personal jurisdiction. [See Doc. 20-1 at 17–18]. While

Plaintiff does not indicate whether it seeks to invoke general or specific personal

jurisdiction over Defendant Lorzenzo Downing, it appears to the Court (as

Defendants rightfully note in their motion to dismiss) that the allegations of

Amended Complaint relate to specific jurisdiction.13 See Am. Compl. ¶¶ 6, 8–9, 11;

[see also Doc. 20-1 at 17–18]. To determine whether Plaintiff carries its “burden of

establishing a prima facie case of personal jurisdiction over” Defendant Lorenzo

Downing, the Court again turns to the allegations of the Amended Complaint. See

Morris, 843 F.2d at 492.




13
   Plaintiff’s allegation that Defendant Lorenzo Downing consented to personal jurisdiction in this
Court by virtue of the previous lawsuit Mr. Downing brought against IOU might be construed as
an argument in support of general personal jurisdiction. See Am. Compl. ¶ 6. Plaintiff does not
cite, nor does the Court find, any precedent to support Plaintiff’s proposition that Mr. Downing’s
previous filing of a lawsuit against IOU in the Northern District of Georgia gives rise to personal
jurisdiction over Mr. Downing as a defendant in future lawsuits in this district, including the instant
matter. Accordingly, the Court rejects this argument.

                                                  18
       Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 19 of 27




                    a.     Georgia Long-Arm Statute

      In essence, Plaintiff claims Defendant Lorenzo Downing is subject to personal

jurisdiction in this Court because he “transacted business” in Georgia by procuring

the commercial loan for Spartan. See Am. Compl. ¶ 6. According to Plaintiff, Mr.

Downing submitted the commercial loan application and executed the Promissory

Note on the website for IOU’s Georgia office. Id. ¶¶ 8–9. Further, Plaintiff contends

Mr. Downing agreed to personal jurisdiction in Georgia by agreeing to the terms of

the Promissory Note and the alleged Personal Guaranty. Id. ¶ 6.

      Upon review, the Court agrees and finds that Defendant Lorenzo Downing

“transacted business” in Georgia by obtaining the commercial loan for Spartan from

Plaintiff’s Georgia office. Thus, pursuant to O.C.G.A. § 9–10–91(1), specific

personal jurisdiction exists as to Defendant Lorenzo Downing. See Diamond Crystal

Brands, 593 F.3d at 1264 (“Georgia’s long-arm statute permits jurisdiction where a

plaintiff’s cause of action ‘arises out of’ a nonresident defendant’s ‘transact[ion] of

any business within [Georgia].’ O.C.G.A. § 9-10-91(1). . . . [W]e must interpret this

statute literally and give full effect to the breadth of its language.”) (alterations in

original); see also Sarvint Techs., 161 F. Supp. 3d at 1258 (“O.C.G.A. § 9-10-91(1)

creates specific jurisdiction, which arises out of or relates to the cause of action[,]

and may exist even if the nonresident defendant’s contacts with the forum state are




                                          19
       Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 20 of 27




isolated and sporadic.”). However, this finding does not conclude the Court’s

inquiry.

      As noted above, “[a] federal court sitting in diversity undertakes a two-step

inquiry in determining whether personal jurisdiction exists: the exercise of

jurisdiction must (1) be appropriate under the state long-arm statute and (2) not

violate the Due Process Clause of the Fourteenth Amendment to the United States

Constitution.” Diamond Crystal Brands, 593 F.3d at 1257–58 (internal quotation

omitted). Therefore, while specific personal jurisdiction as to Defendant Lorenzo

Downing may be appropriate according to Georgia’ long-arm statute, the Court

“must now address the due process component of the jurisdictional analysis.” See

Thomas, 2012 WL 993244, at *5.

                   b.     Due Process

      As noted above, due process requires both (1) minimum contacts with the

forum state and that (2) exercising personal jurisdiction over the nonresident

defendant would not offend “traditional notions of fair play and substantial justice.”

See Diamond Crystal Brands, 593 F.3d at 1267. Thus, the Court discusses whether

Plaintiff’s allegations in the Amended Complaint, taken as true, meet the two (2)

prongs of the due process jurisdictional analysis.

      As to the first prong of the due process analysis—minimum contacts with

Georgia—Plaintiff contends Defendant Lorenzo Downing entered into a contract


                                         20
       Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 21 of 27




with its Georgia office when he electronically executed the Promissory Note (and

supposed Personal Guaranty) to obtain the commercial loan for Spartan. See Am.

Compl. ¶ 6, 8–9, 11. “In Diamond Crystal Brands, the Eleventh Circuit noted that

entering a contract with a citizen of another state, standing alone, does not

automatically satisfy the minimum contacts test.” Thomas, 2012 WL 993244, at *5;

cf. HD Supply Constr. Supply, Ltd. v. Mowers, 1:19-CV-02750-SDG, 2020 WL

5774786, at *7 (N.D. Ga. Sept. 28, 2020) (“[A] single contract with a forum

company does not show ‘continuous and systematic’ contact between Defendants

and the forum state.”).

      Instead, when inspecting the contractual relationship for minimum
      contacts, courts must focus on the substance of the transaction including
      prior negotiations, contemplated future consequences, the terms of the
      contract, and the actual course of dealing. The focus must be on
      whether the nonresident defendant engaged in significant activities
      within a state or created continuing obligations with residents of the
      forum.

See Thomas, 2012 WL 993244, at *5 (citing Diamond Crystal Brands, 593 F.3d at

1267 and Burger King, 471 U.S. at 480).

      Here, the Court finds that Defendant Lorenzo Downing did not engage in

sufficient minimum contacts with Georgia to satisfy first prong of the due process

personal jurisdiction analysis. See Diamond Crystal Brands, 593 F.3d at 1267.

Plaintiff does not allege Defendant Lorenzo Downing engaged in any “negotiations”

with IOU. Although Plaintiff contends the documents Mr. Downing signed “are


                                         21
       Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 22 of 27




governed by Georgia law and include a Georgia forum clause” (see Am. Compl.

¶ 12), the Supreme Court has instructed that “such provision[s] standing alone [are]

insufficient to confer jurisdiction” absent other facts supporting “deliberate

affiliation with the forum State and the reasonable foreseeability of possible

litigation there.” See Burger King Corp., 471 U.S. at 482.

      Additionally, unlike the nonresident defendant in Diamond Crystal Brands,

Defendant Lorenzo Downing did not engage in multiple, purposeful, meaningful

transactions in Georgia.    See 593 F.3d at 1269–70 (a nonresident defendant

established minimum contacts in Georgia by, inter alia, engaging in substantial,

meaningful, and ongoing contact with Georgia manufacturer over the course of six

(6) months and fourteen (14) transactions). Rather, Mr. Downing entered into a one-

time commercial loan agreement. See Am. Compl. ¶ 9. Further distinguishing the

facts at hand from those presented by Diamond Crystal Brands, while Mr.

Downing’s performance of his contractual obligation (that is, repayment of the

commercial loan) may have “logically required contact and interaction” with the

state of Georgia, since he did not repay the commercial loan, he did not have repeated

contacts and interactions with the state. See 593 F.3d at 1269.

      For these reasons, the Court finds Plaintiff fails to demonstrate Defendant

Lorenzo Downing engaged in minimum contacts with Georgia sufficient to satisfy




                                         22
        Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 23 of 27




the first prong of the due process personal jurisdiction analysis.14 See Thomas, 2012

WL 993244, at *5. Accordingly, the Court may not exercise personal jurisdiction

over Defendant Lorenzo Downing, and grants Defendants’ motion to dismiss

Plaintiff’s claims against him. [Doc. 20].

               3.      Personal Jurisdiction as to Defendant Damon Ward

       Lastly, Defendants argue this Court lacks personal jurisdiction over

Defendant Ward. [Doc. 20-1 at 1, 16–18]. Again, Plaintiff bears the burden of

pleading sufficient facts to establish a prima facie case of personal jurisdiction. See

Diamond Crystal Brands, 593 F.3d at 1274.

       In support of its position, Plaintiff vaguely alleges in the Amended Complaint

that Defendant Ward engaged in a “conspiracy” with the Downing Defendants to

wrongfully obtain the commercial loan for Spartan, although it does not specify how

Defendant Ward was involved in obtaining the loan in any way. See Am. Compl.

¶¶ 6, 8–9. Additionally, Plaintiff argues Defendant Ward “aided and abetted”

Defendant Lorenzo Downing in evading enforcement of the Maryland consent

judgment during post-judgment discovery.                  See id. ¶ 28.        However, Plaintiff

concedes Mr. Downing was proceeding pro se at that stage of the Maryland action

and proffers no further details. See id. ¶ 30. Further, Plaintiff maintains that


14
  Because Plaintiffs fail to carry their burden to establish a prima facie case of personal jurisdiction
pursuant to this first prong of the two (2)-part due process analysis, the Court declines to reach the
second prong.

                                                  23
       Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 24 of 27




Defendant Ward “obtained pro-hac admission in the [Maryland] [c]ase” during June

2019 and “continues to frivolously obstruct enforcement of the [Maryland] [c]onsent

[j]udgment as to [Spartan] with other lawyers hired to represent it, coordinating

those acts with” Defendant Lorenzo Downing. See id. ¶ 31.

      The Court disagrees with Plaintiff that its allegations are sufficient to invoke

either general or specific jurisdiction over Defendant Ward pursuant to the Georgia

long-arm statute. It is undisputed that Defendant Ward did not sign any documents

related to the commercial loan and Plaintiff proffers no details on how Defendant

Ward was connected to that underlying transaction. See id. ¶¶ 8–9. Thus, Plaintiff’s

allegations do not establish that Defendant Ward transacted any business within

Georgia. See O.C.G.A. § 9-10-91(1).

      As for any tortious acts or omissions giving rise to Plaintiff’s purported injury,

Plaintiff makes no specific factual allegations to support the contention that

Defendant Ward engaged in a conspiracy with the Downing Defendants to injure

IOU in Georgia. See Am. Compl. ¶¶ 6, 28. Neither does Plaintiff offer any

explanation as to how Defendant Ward somehow “aided or abetted” Mr. Downing

in the Maryland action while Mr. Downing was pro se. See id. ¶ 30. Accordingly,

the Court finds these allegations insufficient to invoke personal jurisdiction over

Defendant Ward. See O.C.G.A. § 9-10-91(2)–(3).




                                          24
       Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 25 of 27




      Lastly, Plaintiff claims personal jurisdiction exists because Defendant Ward

appeared pro hac vice before the Maryland court in June 2019 and “continues to

frivolously obstruct enforcement of the [Maryland consent judgment.]” See Am.

Compl. ¶ 31. However, the Eleventh Circuit provides that the proper avenue to

address alleged grievances related to wrongful conduct by an attorney is through

“the court[] in which the litigation occurs.” See Farese v. Scherer, 342 F.3d 1223,

1231 (11th Cir. 2003) (internal quotation omitted). Thus, any purported misconduct

by Defendant Ward in the case before the Maryland court does not support personal

jurisdiction in this Court. See id.

      For these reasons, Plaintiff fails to establish a prima facie showing of personal

jurisdiction over Defendant Ward pursuant to Georgia’s long-arm statute. See

Diamond Crystal Brands, 593 F.3d at 1257 (“A plaintiff seeking the exercise of

personal jurisdiction over a nonresident defendant bears the initial burden of alleging

in the complaint sufficient facts to make out a prima facie case of jurisdiction.”)

(internal citation omitted). “Because Plaintiff has failed to prove the existence of

personal jurisdiction under Georgia’s long-arm statute, the Court does not need to

decide whether the exercise of jurisdiction . . . would be proper under the Due

Process Clause.” FisherBroyles, 2015 WL 630436, at *6 (alteration adopted and

internal quotation omitted).




                                          25
       Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 26 of 27




      Thus, the Court grants Defendants’ motion to dismiss based on lack of

personal jurisdiction as to Defendant Ward and dismisses Plaintiff’s claims against

him. [Doc. 20].

V.    Summary

      In sum, the Court grants Defendants’ motion to dismiss the Amended

Complaint pursuant to Rule 12(b)(2). [Doc. 20]. In light of the Court’s finding that

personal jurisdiction does not exist as to any of the Defendants in this matter, it need

not reach Defendants’ arguments for dismissal pursuant to Rule 12(b)(1) or Rule

12(b)(6). [See Doc. 20-1 at 10–15, 18–25].

VI.   Conclusion

      For the aforementioned reasons, the Court DENIES AS MOOT Defendants’

Motion to Dismiss. [Doc. 10]. Next, the Court GRANTS IN PART AND DENIES

IN PART Plaintiff’s “Motion to Strike and/or Disregard Motion to Dismiss and

Affidavits [Doc. 20].” [Doc. 23]. Specifically, the Court GRANTS Plaintiff’s

motion to disregard the Declarations of the Downing Defendants, but DENIES

Plaintiff’s motion to strike Defendants’ Motion to Dismiss the Amended Complaint.

[Doc. 23]. Additionally, the Court GRANTS Plaintiff’s “Motion for Acceptance of

Response [DOC 22] as to Motion to Dismiss [DOC 20]” [Doc. 24] and DENIES

Defendants’ “Motion to Strike Plaintiff’s Response to Defendants’ Motion to

Dismiss Amended Complaint.” [Doc. 27].


                                          26
       Case 1:20-cv-02109-ELR Document 34 Filed 02/24/21 Page 27 of 27




      Finally, the Court GRANTS Defendants’ Motion to Dismiss the Amended

Complaint. [Doc. 20]. Accordingly, the Court DISMISSES WITH PREJUDICE

this action and DIRECTS the Clerk to close this case.

      SO ORDERED, this 24th day of February, 2021.




                                            ______________________
                                            Eleanor L. Ross
                                            United States District Judge
                                            Northern District of Georgia




                                       27
